Korsmo, C.J.
¶12 (dissenting) — The majority opinion runs afoul of State v. Lessley, 118 Wn.2d 773, 827 P.2d 996 (1992), which is an adequate basis to reject appellant’s position. More fundamentally, even while properly acknowledging that it was his burden to establish that the 2004 crimes constituted the same criminal conduct, the opinion overlooks the fact that Mr. Christian Williams never attempted to meet the burden. The sentence should be affirmed.
¶13 As to the latter point first, State v. Aldana Graciano, 176 Wn.2d 531, 539, 295 P.3d 219 (2013), clearly places the *145burden on Mr. Williams to establish that the 2004 crimes constituted the same criminal conduct. At sentencing, the prosecutor presented the 2004 judgment and sentence for the purpose of showing that Judge Baker had not found the burglary and robbery convictions to be the same criminal conduct and had used an offender score of 3 for each offense even though there were only two prior convictions. Mr. Williams thereafter did not present argument suggesting that the two crimes occurred at the same time and place or that they involved the same victim(s) and the same criminal intent; rather, he argued that it was unclear how Judge Baker had treated them.5 There simply was no evidence presented, nor any argument made, that the two offenses somehow satisfied the RCW 9.94A.589(1) standard.6
¶14 Since the defense failed to meet its burden, Graciano requires rejection of the argument and there is no need to discuss the burglary antimerger statute and its application to this case. Nonetheless, since the majority desires to address the statute, I will do so too, although in a rather cursory manner. The short answer to the majority’s position is that Lessley faced the same ultimate task as what the trial court faced here — application of the same criminal conduct test of State v. Dunaway, 109 Wn.2d 207, 215, 743 P.2d 1237, 749 P.2d 160 (1987), and RCW 9.94A.589(1). The fact that the test has to be applied to the prior offenses in this case does not make it significantly different than *146Lessley, which had to apply that statute to current offenses. The trial judge in both instances had the same duty to look at whether the offenses constituted the same criminal conduct issue. In Lessley our court decided that the anti-merger statute could be applied to essentially trump the need to look at same criminal conduct as it related to the burglary offense. There is no way to meaningfully distinguish this case. If it was permissible in Lessley, it had to be permissible here.7 Since this court lacks the power8 to overturn Lessley, the trial judge could properly apply the antimerger statute to the 2004 crimes.9
¶15 This case should be affirmed for the simple reason that Mr. Williams never attempted to meet his burden under Graciano and therefore the alleged legal error is simply not relevant. If we reach the same criminal conduct issue, however, this case cannot be meaningfully distinguished from Lessley and the trial judge did not err in applying the antimerger statute to the prior offenses.
¶16 For both reasons, I respectfully dissent.
Review granted at 180 Wn.2d 1001 (2014).

 The defense’s confusion was understandable because the 2004 offender score of 3 was not possible for the first degree robbery offense under any scenario. In sentencing that offense, the two prior crimes each scored one point and the current first degree burglary would be worth two points, resulting in an offender score of 4 unless the burglary was not counted at all, which would mean the score was 2 Former RCW 9.94A.525(8) (2003). The first degree burglary score could have been 3 if the robbery was treated as same criminal conduct because the prior burglary counted two points and the drug conviction counted one point. If the robbery had counted, it would have resulted in an offender score of 5 for the offense. Former RCW 9.94A.525O.0) (2003).


 Curiously, the majority repeatedly mentions that the 2004 offenses were served concurrently as if that is a fact of consequence to the issue at hand in this proceeding. Since they were sentenced at the same time, they needed to be served concurrently. RCW 9.94A.589(1). The information does not inform on the question of whether they are the same criminal conduct.


 Even appellant’s counsel recognizes that the antimerger statute could be applied to prior offenses. See Br. of Appellant at 9. The majority cites no authority suggesting the statute was inapplicable.


 E.g., State v. Gore, 101 Wn.2d 481, 487, 681 P.2d 227 (1984).


 It is unclear from my reading of the judge’s ruling whether he actually did apply the antimerger statute to the 2004 convictions since that discussion appears during the analysis of the same criminal conduct argument relating to the two current offenses. However, both parties read the transcript as if the judge did do so; that is a plausible interpretation.